Peters, J.
I concur with the Chief Justice in rejecting the declarations of Green Bixby, but not in admitting his deposition. The latter point is so nearly allied to one decided in Beach v. Swift, 2 Conn. Rep. 269., that it may be said, “ mutato nomine, de te fabula narratur.” As the authority of that case is admitted, I shall not attempt to vindicate it : indeed, an unanimous decision of the nine judges needs not my support. It remains, then, only to shew the similarity of the two cases. Both are against garnishees, who admit themselves indebted to third persons. Both plaintiffs claim these debts to have been transferred, by the absent debtors, fraudulently ; and that the beneficial interest in the debts remains in *252them. Both the defendants offer the depositions of the absent debtors to prove the transfers bona fide ; and that the beneficial interest in these debts is not in them. In both cases, the depositions are urged, and opposed, on the same ground, viz. an interest in the event of the suits in relation to the costs of the original actions. The only apparent difference between the cases, is, that in one we have the testimony of the absent debtor; in the other, of his wife. “ It was insisted by the defendant,” say the court, “ that Ellen Beach, the wife of the absconding debtor, was a competent witness ; but her husband had a direct interest to defeat a recovery in the action ; for, if this could have been done, then the judgment recovered by the plaintiff, in the original action against him, would have been rendered valid; for, as it was obtained by process of foreign attachment, it could be valid only to pursue a remedy against the garnishee. If that had been defeated, then the plaintiff must have resorted to his original cause of action, and could not have recovered for the costs, which had arisen on the foreign attachment.” And Gould, 3. added, “ if the testimony offered were to be admitted, and by satisfying the jury that the interest is in Patterson, (the assignee,) should defeat the suit, the consequence would be, supposing the interest to be actually in Titus Hall Beach, that he would avoid, not only the costs in this action, but those of the original suit against himself, and remain liable only to the debt for which the plaintiff sued in the first action. But if the interest in the notes is found to be in Titus Hall Beach, and a recovery consequently had, in the present action, the amount recovered will comprise not only the original debt due to the plaintiff, but the costs included in the original judgment, and also the costs of the present suit. The question, then, is, whether Titus Hall Beach has not, in this view of the case, a preponderating interest in defeating this' action? Independently of all authority, I think, I should not hesitate a momerw-in saying that he has.” With this precedent before us, long as we profess to adhere to the maxim “ stare decisis,” I cannot advise the superior court to admit the testimony of Green Bixby,
New trial to be granted.